Exhibit 10.1

Current Named Executive Officer Salary and Bonus Arrangements

Base Salaries

The current base salaries for the executive officers (the “named executive
officers”) of The Rowe Companies (the “Company”) who were named in the
compensation table that appeared in the Company’s annual meeting proxy statement
filed with the Securities and Exchange Commission on February 27, 2006 are as
follows:

 

Name and Title

   Base Salary  

Gerald M. Birnbach

Chairman of the Board

and President

   $ 469,964.00 (1)

Barry A. Birnbach

Vice President - Corporate

Development

   $ 260,000.00  

Timothy J. Fortune

Senior Vice President – Operations

Rowe Furniture, Inc.

   $ 212,500.00  

Garry W. Angle

Vice President - Treasurer

   $ 160,000.00  

--------------------------------------------------------------------------------

(1) Mr. Gerald Birnbach’s base salary is subject to adjustment pursuant to his
amended employment agreement.

Description of Bonus Arrangements

Under the terms of his employment agreement, Mr. Gerald Birnbach may receive
cash bonuses for unusual efforts to be awarded in the sole discretion of the
Company’s Board of Directors. The other named executive officers may be awarded
cash bonuses based on individual and corporate performance in the sole
discretion of the Compensation Committee of the Company’s Board of Directors.

The arrangements described above are in addition to the various other
compensatory plans, contracts and arrangements in which the named executive
officers participate and which were previously filed with the Securities and
Exchange Commission.

 

36